July 29, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
A.N.A. ENTERPRISES, INC., MUSA ADI, ZUHAIR ADI, STEAKS R US, INC.,
  TEXAS GULF COAST ENTERPRISE, INC., ADICO ENTERPRISES, INC.
                AND STAR SERVE, INC., Appellants

NO. 14-14-00321-CV                          V.

                       WALLIS STATE BANK, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 27, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, A.N.A. Enterprises, Inc., Musa Adi, Zuhair Adi, Steaks R Us, Inc.,
Texas Gulf Coast Enterprise, Inc., Adico Enterprises, Inc. and Star Serve, Inc..


      We further order this decision certified below for observance.